Per Curiam: Appellant was, and had. been for many years, a resident and tax-payer of Tuscola, in Douglas county. In April, 1901, the township assessor called upon him for a schedule of his property for taxation, which he made and presented to the assessor and which was accepted by the assessor without objection. Afterwards the board of review, without notice to the appellant, reviewed his assessment and arbitrarily determined that he had §40,000 which had not been listed, and added fifty per cent thereto for his dereliction, thereby increasing his assessment to the extent of §60,000. Appellant filed his bill in the circuit court of Douglas county against appellee, the county clerk of that county, to restrain him from extending the taxes upon the §60,000 added to his assessment. The bill was filed in December, 1901, before the taxes were extended upon the tax books and before appellant could know the amount of legal taxes he owed, but in his bill he stated that he did not object to and was willing to pay the taxes upon his assessment as given by him to the assessor. A demurrer was sustained to the bill and appellant prosecutes this appeal. This case in all its phases is identical with the case of Cox v. Hawkins, 199 Ill. 68, wherein a demurrer to a like bill was sustained and for which we reversed and remanded the cause. That case is controlling and decisive of this case, and the decree of the circuit court will be reversed and the cause remanded to that court, with direction to proceed in accordance with the views expressed in the Cox case, supra. Reversed and remanded.